Citation Nr: 0809031	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-07 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from December 
1943 to April 1945, was in no casualty status from April 1945 
to October 1945, had recognized guerilla service from 
November 1945 to December 1945, and was in the regular 
Philippine Service from December 1945 to February 1946.  The 
veteran died in December 2002.  The appellant is the 
surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines.

The record reflects that the appellant had a hearing before a 
decision review officer in January 2003.  A transcript of 
this hearing has been associated with the claims file.  

In March 2008, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  According to the veteran's death certificate, the 
immediate cause of his death in March 2004 was shown to have 
been the result of cardiorespiratory arrest secondary to 
multiple organ failure.  The certificate indicates that the 
antecedent cause was transitional cell cancer of the bladder 
with pulmonary metastasis.  The certificate also shows that 
"hypertensive stage 3" was an underlying cause of the 
veteran's death.  Regarding other significant conditions 
contributing to death, the certificate lists "coronary 
artery disease, high lateral wall ischemia."

3.  At the time of death, the veteran was in receipt of 
service connection for service-connected pulmonary 
tuberculosis, and was rated at 60 percent.  

4.  A disability of service origin did not cause or 
significantly contribute to cause or hasten the veteran's 
death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1310, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The appellant contends that the veteran's demise in December 
2002 was caused by his service-connected pulmonary 
tuberculosis.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
hypertension and arteriosclerosis, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death.  In this case, the veteran's death 
certificate indicates that the immediate cause of his demise 
was cardiorespiratory arrest secondary to multiple organ 
failure.  The certificate indicates that the antecedent cause 
was transitional cell cancer of the bladder with pulmonary 
metastasis.  The certificate also shows that "hypertensive 
stage 3" was an underlying cause of the veteran's death.  
Regarding other significant conditions contributing to death, 
the certificate lists "coronary artery disease, high lateral 
wall ischemia."  The appellant contends that the veteran's 
service-connected pulmonary tuberculosis caused his death.  

In this case, the record reflects that the veteran had 
pulmonary tuberculosis in May 1945, while still in service, 
and that after service, service connection has been in effect 
for pulmonary tuberculosis, rated as 60 percent disabling.  
Since September 1998, the veteran was found by VA to be 
totally disabled due to unemployability caused by his 
service-connected pulmonary tuberculosis.

The veteran received treatment at a private hospital for 
bladder cancer from October to November 1999.  An 
electrocardiogram performed in October 1999 noted that the 
veteran had biatrial enlargement and biventricular 
hypertrophy and anterolateral wall ischemia.  

Medical records from a municipal health officer, F.B., 
indicate that the veteran received treatment for his 
pulmonary tuberculosis from December 1999 to May 2000.  In 
December 1999, F.B.'s records reflect that the veteran had a 
positive sputum test.  However, the veteran had a negative 
sputum test in February and April 2000.  

On a VA examination in August 2001, the veteran was noted to 
have moderately advanced inactive chronic stable pulmonary 
tuberculosis.  An X-ray revealed no significant change in the 
veteran's lungs from November 1999.  A sputum test resulted 
in no growth.

The veteran again received treatment from F.B. from September 
2002 for pulmonary tuberculosis to the time of his admission 
to a private hospital in October 2002.  

A certificate from a private hospital, dated in November 
2002, indicates that the veteran was admitted to the private 
hospital in October 2002 with transitional cell cancer of the 
bladder, coronary artery disease, high lateral wall ischemia, 
stage 3 hypertension, presbyoesophagus, pulmonary 
tuberculosis, and a pulmonary nodule in the right parahilar 
area.  The record reflects that the veteran passed away while 
at this private hospital.  

The appellant has submitted additional statements from F.B.  
One of these statements is dated December 2004.  This 
statement indicates that the veteran's pulmonary tuberculosis 
was diagnosed in October 2002 on his admission to the 
hospital.  In F.B.'s opinion, it was impossible for the 
veteran to have completed his course of treatment for the 
pulmonary tuberculosis in the two months he was confined.  
Therefore, according to the health officer, the veteran's 
pulmonary tuberculosis should have been listed as a cause of 
his death.

Another statement from the municipal health officer, F.B., 
was submitted in May 2005.  This statement indicates that the 
veteran's service-connected pulmonary tuberculosis 
contributed to his demise.  F.B. indicates that although 
tuberculosis is normally found in the lungs, it has been 
known to spread other areas of the body, including the 
kidney, genital tract, spine, and long bones.  This, 
according to F.B., can enable the tuberculosis bacteria to 
remain within the body and cause an infection at a later 
point of time.  

Further, according to F.B., the kidneys can be affected by 
tuberculosis spreading through the bloodstream from the lungs 
to the kidneys.  F.B. also indicated that even the heart can 
be affected by tuberculosis.  He indicated that based on the 
examinations of the veteran, the veteran had chronic 
tuberculosis up until the time of his death, and that this 
was a contributing and aggravating factor in the veteran's 
death.

A VA medical opinion was obtained in August 2005.  The 
examiner, a physician and internist, determined that the 
veteran's pulmonary tuberculosis did not significantly 
contribute to hasten his demise.  In support of his opinion, 
the examiner noted the veteran's medical records.  The 
examiner then noted that the veteran's active pulmonary 
tuberculosis in 1999 was treated.  From 1999 until 2001, 
according to the VA examinations, the examiner noted that the 
veteran's chest X-ray showed no progression of the pulmonary 
lesions.  The examiner noted that the records from the 
veteran's final hospitalization from October to December 2002 
focused on his bladder cancer and not his pulmonary 
tuberculosis.  The examiner noted that chronic pulmonary 
hypertension due to hypoxia from pulmonary tuberculosis or 
pulmonary emphysema would have shown right-sided ventricular 
enlargement but the examiner noted that the electrocardiogram 
performed by the private hospital in 1999 showed bilateral 
atrial and bilateral ventricular hypertrophy with ischemia.  
This was consistent with the veteran's hypertension and 
coronary artery disease and could not be solely attributed to 
pulmonary emphysema or pulmonary tuberculosis.  The veteran's 
coronary artery disease, transitional carcinoma, 
hypertension, and pulmonary emphysema would have hastened his 
death in the presence of multi-organ failure.  The examiner 
specifically found that the chronic stable lesions noted 
before 1999 did not produce significant impairment during the 
veteran's treatment and final hospitalization.

There is thus incongruity among the medical opinions as to 
whether the veteran's pulmonary tuberculosis caused his 
death.  The VA examiner believes that it did not, while the 
municipal health, F.B., officer believes that it did.  In 
light of these opinions, for the reasons discussed below, the 
Board concludes that the competent and credible evidence does 
not show that the veteran's pulmonary tuberculosis caused or 
significantly contributed to cause or hasten his demise.

It is noted that it is the Board's responsibility to weigh 
the credibility and probative value of all of the evidence 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-
11 (1999).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches . . . .  As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators. . . ."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Regarding the municipal health officer's opinion, this 
opinion, while providing hypothetical information about how 
tuberculosis may spread through the body, does not apply 
these facts to the veteran's specific case and discuss how 
the veteran's case may have progressed.  There is also no 
evidence that the municipal health officer had access to the 
veteran's claims file.

The VA examiner's opinion, however, as outlined above, 
specifically discusses the veteran's claims file and hospital 
records and provides a specific rationale, based on this 
information, to indicate that the veteran's demise was not 
caused by his pulmonary tuberculosis.  Further, the 
examiner's opinion is consistent with the veteran's death 
certificate, which, while listing many other ailments, does 
not list pulmonary tuberculosis at all.  For the reasons 
discussed, the Board accords the VA examiner's opinion more 
weight.  

The appellant has submitted statements indicating her belief 
that the veteran's disease in service contributed to his 
demise.  While the Board is cognizant of her assertions and 
does not doubt the sincerity of the appellant's belief, the 
appellant has not been shown to be a medical expert and she 
is not qualified to express an opinion regarding any medical 
causation.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

After consideration of all of the competent evidence, the 
Board finds that the veteran's death was not caused by 
service, or by the pulmonary tuberculosis that the veteran 
incurred in service.  The competent evidence shows that the 
veteran's pulmonary tuberculosis was neither a principal nor 
contributory cause of death.  The medical evidence clearly 
shows that it did not "contribute substantially or 
materially to cause death[,] ...combine to cause death, [or] 
aid or len[d] assistance to the cause of death."  
Accordingly, service connection for the cause of the 
veteran's death is not warranted.

Based on the foregoing, the Board concludes that a 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.  Therefore, 
the benefit of the doubt doctrine does not apply and the 
appeal is denied.  38 U.S.C.A. § 5107(b).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

Although the February 2003 VCAA letter may not have 
specifically addressed all four of the Pelegrini elements, 
the November 2003 letter did.  The Board finds that the 
appellant has not been prejudiced as her claims have been 
readjudicated in multiple rating decisions and statements of 
the case since that date.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).

In addition, certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation benefits based on service connection for the 
cause of death.  Generally, section 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  The appellant had actual knowledge 
of the veteran's service-connected disability, as her 
appellate contention is that his service-connected pulmonary 
tuberculosis cause his death.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  A reasonable person would 
have understood what was needed to substantiate the claim via 
the information provided in the February 2003 and November 
2003 VCAA letters as well.  The Board finds that the 
appellant had a meaningful opportunity to participate 
effectively in the processing of her claim and that this 
error was not prejudicial.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, private medical records, and VA examination 
records.  

Assistance to a claimant shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
A medical opinion was obtained in August 2005.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


